Name: Council Regulation (EEC) No 3502/80 of 22 December 1980 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 367/43 COUNCIL REGULATION (EEC) No 3502/80 of 22 December 1980 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1981 ) Whereas the trend of imports should be followed for certain goods ; whereas it is therefore desirable that imports of such goods should be subject to supervi ­ sion , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1981 , imports of certain goods originating in Yugoslavia and listed in Annexes 1 , II , III and IV shall be subject to ceil ­ ings and to Community supervision . The description of the goods referred to in the preceding subparagraphs, their tariff headings and statistical numbers and the levels of the indicative ceilings are given in the abovementioned Annexes . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having , regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Arti ­ cle 113 thereof, Having regard to the proposal from the Commis ­ sion , Whereas an Interim Agreement between the Euro ­ pean Economic Community and the Socialist Fed ­ eral Republic of Yugoslavia on trade and trade cooperation (*) was concluded on 22 May 1980 ; Whereas under Article 1 of Protocol 1 annexed to that Agreement imports of the goods therein set out are limited to annual ceilings above which the cus ­ toms duties applicable to third countries may be reintroduced ; whereas , therefore , the ceilings to be applied in 1981 must be established ; whereas in this situation it is necessary that the Commission be regularly informed of the trend of the imports of the goods in question and, in consequence, it is neces ­ sary to subject these imports to supervision ; Whereas this objective may be achieved by means of an administrative procedure based on setting off im ­ ports of the products in question against the ceilings at Community level , as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the reintroduction of customs tariff duties as soon as the ceilings have been reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission ; whereas the latter must , in particular, be able to follow the progress of amounts set off against the ceilings and keep the Member States informed ; whereas this cooperation must be all the closer since the Com ­ mission must be able to take adequate measures to reintroduce customs tariff duties whenever one of the ceilings has been reached ; 2 . Amounts shall be set off against the ceilings as and when the goods are entered with customs authorities for free circulation and accompanied by a movement certificate conforming to the rules con ­ tained in Protocol 2 to the Agreement . Goods shall be set off against the ceiling only if the movement certificate has been submitted before the date on which customs duties are reimposed. The reaching of a ceiling shall be determined at Community level on the basis of imports set off against it in the manner defined in the preceding subparagraphs . The Member States shall periodically inform the Commission of imports effected in accordance with the above rules ; such information shall be supplied under the conditions laid down in paragraph 4. 3 . As soon as the ceilings have been reached, the Commission may adopt a Regulation refmposing until the end of the calendar year the customs duties applicable to third countries .(') OJ No L 130, 27 . 5 . 1980, p. 2 . No L 367/44 Official Journal of the European Communities 31 . 12 . 80 Member States shall forward to the Commission not later than the 15th day of each month statements of imports of the products in question effected during the preceding month ; to this end, only products sub ­ mitted to the customs authorities under cover of an entry for free circulation and accompanied by a movement certificate conforming to the rules con ­ tained in Protocol 2 to the Agreement shall be taken into consideration . They shall , if the Commission so requests , make up import statements for periods of 10 days and for ­ ward them within five clear days of expiry of the preceding 10-day period . In the case of such a re-imposition , Greece shall reintroduce the levying of the customs duties which it applies to third countries at the date in question . However, if customs duties are . reimposed, imports of the goods listed in Annex V, which within the meaning of Protocol 2 annexed to the Agreement have obtained originating status in the free zone es ­ tablished by the Agreements signed at Osimo shall continue to benefit from exemption of duties pro ­ vided that this originating status is certified on the movement certificate by the competent Yugoslav authorities . 4 . Member States shall forward to the Commission not later than the 15th day of each month statements of the amounts set off during the preceding month . They shall , if the Commission so requests , make up such statements for periods of 10 days and forward them within five clear days of expiry of the preced ­ ing 10-day period . A rticle 3 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . A rticle 2 From 1 January to 31 December 1981 , imports of the goods originating in Yugoslavia referred to in An ­ nex I for which the ceiling level is not specified shall be subject to Community supervision . Article 4 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980. For the Council The President J. SANTER 31 . 12 . 80 Official Journal of the European Communities No L 367/45 ANNEX I Order No CCT heading No Description NIMEXEcode( 1980) Level of ceiling (tonnes) 1 2 3 4 5 3 1 . 02 Mineral or chemical fertilizers , nitrogenous : I YU 1 B. Urea containing more than 45 % by weight of ni ­ trogen on the dry anhydrous product 31.02-15 2 000 I YU 2 C. Other 31.02-20, 30, 40, 50, 60, 70, 80. 90 18 000 I YU 3 3 1 . 05 39.03 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Regenerated cellulose ; cellulose nitrate , cellulose ace ­ tate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose, plasticized or not ( for example , collodions, celluloid); vulcanized fibre : B. Other : 31.05 all Nos 30 000 I YU 4 I. Regenerated cellulose 39.03-07,08 , 12 , 14 , 15 , 17 1 000 1 YU 5 40.11 II . Cellulose nitrates Rubber tyres , tyre cases, interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : B. Other II . Other : 39.03-21,23,25 , 27,29 509 I YU 6  Of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor ­ scooters ; tyre flaps (separately consigned); tyre cases with sewn-in inner tubes , for rac ­ ing bicycles 40.11-21,23,40, 45,52,53 2 000 I YU 7  Other 40.11-25,27,29 , 55,57,62 , 63,80 2 800 I YU 8 ex 42.03 Articles of apparel and clothing accessories , of leather or of composition leather, excluding protective gloves for all trades 42.03-10, 25,27 , 28,51,59 250 I YU 9 44.15 Plywood, blockboard , laminboard , battenboard and similar laminated wood products ( including veneered panels and sheets ); inlaid wood and wood marquetry 44.15 all Nos 90 000 m? I YU 10 44.18 Reconstituted wood , being wood shavings , wood chips, sawdust , wood flour or other ligneous waste ag ­ glomerated with natural or artificial resins or other or ­ ganic binding substances , in sheets , blocks or the like 44.18 all Nos 22 000 Nc L 367/46 Official Journal of the European Communities 31 . 12 . 80 Order No CCT heading No Description NIMEXE code( 1980) Level of ceiling (tonnes) 1 2 3 4 5 I YU 1 1 64.01 64.02 Footwear with outer soles and uppers of rubber or arti ­ ficial material Footwear with outer soles of leather or composition leather ; footwear ( other than footwear falling within heading No 64.01 ) with outer soles of rubber or artifi ­ cal plastic material : 64.01 all Nos 340 I YU 12 A. Footwear with uppers of leather 64.02-21,29,32 , 34,35,38,40, 41,43,45,47 , 49 , 50, 52 , 54, 56 , 58 , 59 400 I YU 13I B. Other 64.02-60,61,69 ,99 138 I YU 14 70.05 70.14 Unworked drawn or blown glass ( including flashed glass ), in rectangles Illuminating glassware, signalling glassware and opti ­ cal elements of glass , not optically worked or of opti ­ cal glass : A. Articles for electrical lighting fittings : 70.05 all Nos 4 000 I YU 15 II . Other ( for example, diffusers , ceiling lights , bowls , cups , lamp-shades, globes , tulip-shaped pieces ) 70.14-19 1 500 I YU 16 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron ) or steel , excluding high-pressure hy ­ dro-electric conduits 73.18 all Nos 8 000 I YU 17 74.04 Wrought plates, sheets and strip, of copper 74.04 all Nos 600 1 YU 18 74.07 Tubes and pipes and blanks therefor, of copper ; hol ­ low bars of copper 74.07 all Nos 1 650 I YU 19 76.02 Wrought bars, rods , angles, shapes and sections , of aluminium ; wire 76.02 all Nos 1 000 I YU 20 76.03 Wrought plates , sheets and strip, of aluminium 76.03 all Nos 2 200 I YU 21 79.03 85.01 Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes Electrical goods of the following descriptions : genera ­ tors , motors, converters (rotary or static), transformers, rectifiers and rectifying apparatus, inductors : B. Other machines and apparatus : 79.03 all Nos 1 900 I YU 22 I. Generators , motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters 85.01-08,09 , 10, 11 , 12 , 13 , 14, 15 , 17 , 18,21 , 23 , 24, 25 , 26, 28,31,33,34, 36,38 , 39,41 , 42 , 44, 46 , 47 , 49 , 52, 54, 55 , 56, 57 , 58 2 750 31 . 12 . 80 Official Journal of the European Communities No L 367/47 Order No CCT heading No Description N1MEXE code( 1980) Level of ceiling (tonnes) 1 2 3 4 5 . I YU 23 C. Parts 85.01-91,93,95 1 200 I YU 24 85.23 Insulated ( including enamelled or anodized), electric wire , cable , bars , strip and the like (including co-axial cable), whether or not fitted with connectors B. Other 85.23 all Nos, excluding 85.23-01 1 600 I YU 25 85.25 Insulators of any material 85.25 all Nos 250 1 YU 26 87.10 87.14 Cycles ( including delivery tricycles ), not motorized Other vehicles ( including trailers ) not mechanically propelled , and parts thereof : B. Trailers and semi-trailers : 87.10 all Nos 545 I YU 27 94.01 II . Other Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds , and parts thereof : B. Other : 87.14-33,37,39 , 43,49 1 500 I YU 28 ex II . Other, excluding seats specially designed for motor vehicles 94.01-31,35,41 , 45 , 50, 60, 70, 91,93,99 5 000 1 YU 29 94.03 Other furniture and parts thereof : B. Other 94.03 all Nos , excluding 94.03-11 , 15 , 19 4 400 I YU 30 25.23 28.56 Portland cement, ciment fondu , slag cement, supersul ­ phate cement and similar hydraulic cements , whether or not coloured or in the form of clinker Carbides , whether or not chemically defined : 25.23 all Nos I YU 31 C. Of calcium 28.56-50  I YU 32 44.23 Builders ' carpentry and joinery (including prefabricat ­ ed and sectional buildings and assembled parquet flooring panels) 44.23 all Nos  I YU 33 46.03 48.01 Basketwork, wickerwork and other articles of plaiting materials , made directly to shape ; articles made up from goods falling within heading No 46.02 ; articles of loofah Paper and paperboard (including cellulose wadding), in rolls or sheets : C. Kraft paper and kraft board : 46.03 all Nos No L 367/48 Official Journal of the European Communities 31 . 12 . 80 Order No CCT heading No Description NIMEXEcode( 1980) Level of ceiling (tonnes) 1 2 3 4 5 I YU 34 II . Other 48.01-07 , 10,20, 22 , 24, 30, 32 , 34,36,38,39, 40, 42, 44, 46, 48 , 50,51  I YU 35 69.02 Refractory bricks , blocks, tiles and similar refractory constructional goods , other than goods falling within heading No 69.01 69.02 all Nos  I YU 36 69.1 1 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china ( including biscuit porcelain and parian) 69.11 all Nos  I YU 37 70.13 Glassware (other than articles falling within heading No 70.19 ) of a kind commonly used for table, kitchen , toilet or office purposes , for indoor decoration , or for similar uses 70.13 all Nos I YU 38 74.03 84.41 Wrought bars , rods , angles , shapes and sections, of copper ; copper wire Sewing machines , furniture specially designed for sew ­ ing machines ; sewing machine needles : A. Sewing machines , furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not ex ­ ceeding 16 kg without motor or 17 kg including the motor : 74.03 all Nos I YU 39 87.12 b ) Other Parts and accessories of articles falling within heading No 87.09, 87.10 or 87.11 : 84.41-13 I YU 40 B. Other 87.12-20,32,34, 38 , 40, 50,55 , 60, 70, 80,91 , 95 , 97 , 99 ' I YU 41 28.10 28.14 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) Halides, oxyhalides and other halogen compounds of non-metals : 28.10 all Nos I YU 42 B. Other halogen compounds of non-metals 28.14-90  I YU 43 28.16 Ammonia, anhydrous or in aqueous solution 28.16 all Nos  I YU 44 28.19 28.20 Zinc oxide and zinc peroxide Aluminium oxide and hydroxide ; artificial corundum : 28.19 all Nos  31 . 12 . 80 Official Journal of the European Communities No L 367/49 Order No CCT heading Ni. Description NIMEXE code( 1980) Level of ceiling (tonnes) 1 2 3 4 5 I YU 45 28.40 B Artificial corundum Phosphites , hypophosphites and phosphates : B. Phosphates ( including polyphosphates): 28.20-30  I YU 46 II . Other 28.40-30, 62 , 65 , 71,79,81,85  I YU 47 28.46 Borates and perborates 28.46 all Nos  I YU 48 28.47 28.56 Salts of metallic acids ( for example, chromates , per ­ manganates , stannates) Carbides, whether or not chemically defined : 28.47 all Nos  I YU 49 29.16 A. Of silicon Carboxylic acids with alcohol , phenol , aldehyde or ke ­ tone function and other single or complex oxygen ­ function carboxylic acids and their anhydrides , hal ­ ides , peroxides and peracids , and their halogenated, sulphonated nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : IV. Citric acid and its salts and esters : 28.56-10 I YU 50 29.35 a) Citric acid Heterocylic compounds ; nucleic acids : ex Q. Other : 29.16-21 I YU 51  Melamine 29.35-ex 98  I YU 52 31.03 39.02 Mineral or chemical fertilizers , phosphatic Polymerization and copolymerization products (for ex ­ ample polyethylene , polyteranaloethylenes, polyisobu ­ tylene , polystyrene, polyvinyl chloride, polyvinyl ace ­ tate, polyvinyl chloroacetate and other polyvinyl deri ­ vatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins): C. Other 31.03 all Nos I YU 53 I. Polyethylene 39.02-03,04,05 , 06,07,09 , 11 , 12 , 13 I YU 54 IV. Polypropylene 39.02-21,22 , 23 , 25,26, 27,28  I YU 55 VII . Polyvinyl chloride 39.02-41,43,45 , 46, 47,51,52 , 53 , 54, 57 , 59 , 61,66  No L 367/50 Official Journal of the European Communities 31 . 12 . 80 Order No CCT heading No Description NIMEXE code( 1980) Level of ceiling (tonnes) 1 2 3 4 E 5 41.02 Bovine cattle leather ( including buffalo leather) and equine leather, except leather falling within heading No 41.06 or 41.08 : I YU 56 ' 41.05 B. Bovine cattle leather ( including buffalo leather) not further prepared than chrome-tanned , in the wet blue state C. Other Other kinds of leather, except leather falling within heading No 41.06 or 41.08 B. Other : 41.02-12 , 14 41.02-17 , 19,21 , 28,31,32,35 , 37,98 I YU 57 II . Other 4 1 . 05-9 1 h 93 , 99  I YU 58 42.02 Travel goods (for example, trunks , suit-cases, hat ­ boxes, travelling-bags, rucksacks), shopping-bags, hand ­ bags , satchels , briefcases , wallets , purses , toilet-cases , toolcases, tobacco-pouches, sheaths , cases, boxes ( for example , for arms , musical instruments , binoculars , jewellery, bottles , collars , footwear, brushes ) and simi ­ lar containers , of leather or of composition leather, of vulcanized fibre , of artificial plastic sheeting, of paper ­ board or of textile fabric 42.02 all Nos I YU 59 44.1 1 Fibre building board of wood or other vegetable ma ­ terial , whether or not bonded with natural or artificial resins or with other organic binders 44.1 1 all Nos  I YU 60 44.17 48.01 improved ' wood, in sheets , blocks or the like Paper and paperboard ( including cellulose wadding), in rolls or sheets : ex F. Other : 44.17 all Nos I YU 61  Printing paper and writing paper 48.01-76,78,79 , 80,81  1 YU 62 48.15 68.13 Other paper and paperboard , cut to size or shape Fabricated asbestos and articles thereof ( for example, asbestos board, thread and fabric ; asbestos clothing, asbestos jointing), reinforced or not, other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate, and articles of such mixtures : B. Articles of asbestos : 48.15 all Nos 1 YU 63 I. Thread 68.13-33,35  I YU 64 11 . Fabric 68.13-36  31 . 12 . 80 Official Journal of the European Communities No L 367/ 51 Order No CCT heading No Description NIMEXEcode( 1980) Level of ceiling (tonnes) 1 2 3 4 5 I YU 65 69.07 69.12 Unglazed setts , flags and paving, hearth and wall tiles Tableware and other articles of a kind commonly used for domestic or toilet purposes , of other kinds of pot ­ tery : 67.07 all Nos  I YU 66 C. Earthenware or fine pottery 69.12-31,39  I YU 67 70.12 70.14 Glass inners for vacuum flasks or for other vacuum vessels Illuminating glassware, signalling glassware and opti ­ cal elements of glass , not optically worked nor of opti ­ cal glass : 70.12 all Nos I YU 68 B. Other 70.14-91,95  1 YU 69 73.20 73.40 Tube and pipe fittings ( for example, joints , elbows, unions and flanges ), of iron or steel Other articles of iron or steel : ex B. Other : 73.20 all Nos I YU 70  Pallets and similar platforms for handling goods 74.40-47  I YU 71 74.05 Copper foil ( whether or not embossed , cut to shape, perforated , coated , printed , or backed with paper or other reinforcing material ), of a thickness (excluding any backing) not exceeding 0 - 15 mm 74.05 all Nos 1 YU 72 74.10 Stranded wire , cables , cordage , ropes , plaited bands and the like , of copper wire , but excluding insulated electric wires and cables 74.10 all Nos 1 YU 73 76.04 Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (ex ­ cluding backing) not exceeding 0 - 20 mm 76.04 all Nos I YU 74 76.06 Tubes and pipes and blanks therefor, of aluminium ; hollow bars of aluminium 76.06 all Nos I YU 75 76.12 Stranded wire, cables , cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insula ­ ted electric wires and cables 76.12 all Nos  1 YU 76 78.03 Wrought plates , sheets and strip , of lead 78.03 all Nos  I YU 77 79.02 84.15 Wrought bars , rods , angles , shapes and sections, of zinc ; zinc wire Refrigerators and refrigerating equipment (electrical and other): 79.02 all Nos I YU 78 B. Evaporators and condensers, excluding those for domestic refrigerators 84.15-05  No L 367/52 Official Journal of the European Communities 31 . 12 . 80 Order No CCT heading No Description NIMEXEcode( 1980) Level of ceiling (tonnes) 1 2 3 4 5 I YU 79 C. Other 84.15-06, 11 , 14 , 16 , 17 , 18 , 19 , 20,21,32,36, 41,46,51,59 , 61,68 , 72 , 74, 78,92,98 I YU 80 84.62 85.09 Ball , roller or needle roller bearings Electrical lighting and signalling equipment and electrical windscreen wipers , defrosters and demisters , for cycles or motor vehicles : ex C. Other : 84.62 all Nos I YU 81 85.15  Electrical windscreen wipers , defrosters and demisters Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and tele ­ vision transmission and reception apparatus ( includ ­ ing receivers incorporating sound recorders or repro ­ ducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmis ­ sion and reception apparatus ; radio-broadcasting and television transmission and reception appara ­ tus ( including receivers incorporating sound recor ­ ders or reproducers) and television cameras : III . Receivers , whether or not incorporating sound recorders or reproducers : 85.09-91 I YU 82 b ) Other C. Parts : II . Other : 85.15-12 , 15 , 16 , 17 , 19 , 25,27 , 28 I YU 83 85.19 c) Other Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for ex ­ ample , switches, relays , fuses , lightning arresters , surge suppressors , plugs, lampholders and junction boxes); resistors , fixed or variable ( including potentiometers), other than heating resistors ; printed circuits , switch ­ boards (other than telephone switchboards) and con ­ trol panels : 85.15-82 , 84, 86 , 88,91,99 31 . 12 . 80 Official Journal of the European Communities No L 367/53 Order No CCT heading No Description NIMEXEcode( 1980) Level of ceiling (tonnes) 1 2 3 4 5 1 YU 84 A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electri ­ cal circuits 85.19-01,02,04, 05,06, 08 , 12 , 18,21,23,24, 25,26 , 27,28 , 32,34,36,38 , 41,43,45,47 , 51,53,57,58 , 61,62,63,64, 65,68,75 I YU 85 B. Resistors , fixed or variable (including potentio ­ meters), other than heating resistors 85 . 19-81 , 82, 84, 85 , 87  I YU 86 85.21 Thermionic, cold cathode and photo-cathode valves and tubes ( including vapour or gas filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes, transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits 85.21 all Nos No L 367/54 Official Journal of the European Communities 31 . 12 . 80 ANNEX II Category No CCT heading No Description NIMEXEcode( 1980 ) Level of ceiling 1 2 3 4 5 1 55.05 Cotton yarn , not put up for retail sale 55.05 all Nos 3 747 tonnes 2 A 55.09 Other woven fabrics of cotton 55.09 all Nos i 4 590tonnes 2 B Of which other than unbleached or bleached 55.09-03 , 04, 05 , 51,52 , 53,54, 55,56 , 57,59 , 61,63,64, 65 , 66,67,70,71 , 81,82,83,84, 86, 87 , 92 , 93 , 97 678-5 tonnes 3 56.07 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : A. Of synthetic textile fibres 56.07-01,04,05 , ¢ 07,08 , 10 , 12 , 15 , 19,20, 22 , 25,29 , 30,31 , 35 , 38 , 39, 40, 41,43,45,46, 47,49 359 tonnes 4 60.04 Under garments , knitted or crocheted , not elastic or rubberized : B. Other : 1 . T-shirts 11 . Lightweight fine knit roll , polo or turtle necked jumpers and pullovers : a) Of cotton b) Of synthetic textile fibres c) Of regenerated textile fibres IV . Other : b) Of synthetic textile fibres : 1 . Men's and boys ': aa) Shirts dd) Other 2 . Women's , girls ' and infants : ee) Other d ) Of cotton : 1 . Men's and boys ': aa) Shirts dd) Other 60.04-19,20, 22 60.04-23 60.04-24 60.04-26 60.04-41 60.04-50 60.04-58 60.04-71 60.04-79 , 1 134 000 pieces 31 . 12 . 80 Official Journal of the European Communities No L 367/ 55 Category ' No CCT heading No Description NIM EXE code ( 1980 ) Level of ceiling 1 2 3 4 5 4 (cont'd) 60.04 B. IV. d) 2 . Women's , girls ' and infants ': dd) Other 60.04-89 5 60.05 Outer garments and other articles , knitted or cro - ^ cheted, not elastic or rubberized : A. Outer garments and clothing accessories : 1 . Jerseys and pullovers , containing at least 50% by weight of wool and weighing 600 g or more per article 11 . Other : b ) Other : 4 . Other outer garments : bb) Jerseys , pullovers, slip-overs , waist ­ coats , twinsets , cardigans , bed jack ­ ets and jumpers : 1 1 . Men's and boys ': aaa) Of wool bbb) Of fine animal hair ccc) Of synthetic textile fibres ddd) Of regenerated textile fibres eee) Of cotton 22 . Women's , girls ' and infants ': bbb) Of wool ccc) Of fine animal hair ddd) Of synthetic textile fibres eee) Of regenerated textile fibres fff) Of cotton 60.05-01 60.05-31 60.05-33 60.05-34 60.05-35 60.05-36 60.05-39 60.05-40 60.05-41 60.05-42 60.05-43 ' 275 000 &gt; pieces 6 61.01 Men's and boys ' outer garments : B. Other : V. Other : d) Breeches and shorts : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 61.01-62 61.01-64 61.01-66 \ i No L 367/56 Official Journal of the European Communities 31 . 12 . 80 Category No CCT heading No Description NIMEXE code( 1980 ) Level of ceiling 1 2 3 4 5 6 (cont'd) 61.01 61.02 B. V. e) Trousers : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton Women's , girls ' and infants ' outer garments : B. Other : II . Other : e) Other : 6 . Trousers and slacks : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 61.01-72 61.01-74 61.01-76 61.02-66 61.02-68 61.02-72 I ( 163 000pieces 1 60.05 61.02 Outer garments and other articles , knitted or cro ­ cheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 4 . Other outer garments : aa) Blouses and shirt-blouses for women , girls and infants : 22 . Of wool or of fine animal hair 33 . Of synthetic textile fibres 44 . Of regenerated textile fibres 55 . Of cotton Women's , girls ' and infants ' outer garments : B. Other : II . Other : e) Other : 7 . Blouses and shirt-blouses : bb) Of man-made textile fibres cc) Of cotton dd) Of other textile materials 60.05-22 60.05-23 60.05-24 60.05-25 61.02-78 61.02-82 61.02-84 96 000 pieces 31 . 12 . 80 Official Journal of the European Communities No L 367/57 Category No CCT heading INO Description NIMEXEcode( 1980 ) Level of ceiling 1 2 3 4 El 5 8 61.03 Men's and boys ' under garments, including collars , shirt fronts and cuffs : A. Shirts 61.03-11 , 15 , 19 619 000 pieces 9 55.08 62.02 Terry towelling and similar terry fabrics, of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : III . Toilet linen and kitchen linen : a) Of cotton : 1 . Of terry towelling and similar terry fabrics 55.08 all Nos 62.02-71 202 tonnes 12 60.03 Stockings , under stockings, socks, ankle-socks, sock ­ ettes and the like, knitted or crocheted, not elastic or rubberized : A. Of wool or of fine animal hair B. Of synthetic textile fibres : 1 . Knee-length stockings 1 1 . Other : b) Other C. Of cotton D. Of other textile materials 60.03-11 , 19 60.03-20 60.03-27 60.03-30 60.03-90 1288 000 pairs 15 B 61.02 Women's , girls ' and infants ' outer garments : B. Other : II . Other : e) Other : 1 . Jackets (excluding waister jackets) and blazers : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 2 . Coats and raincoats ; cloaks and capes : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 61.02-31 61.02-32 61.02-33 61.02-35 61.02-36,37 61.02-39,40 138 000 pieces No L 367/58 Official Journal of the European Communities 31 . 12 . 80 Category No CCT heading No Description NIMEXE code( 1980 ) Level of ceiling 1 2 3 4 5 16 18 61.01 61.03 Men's and boys ' outer garments : B. Other : V. Other : c) Suits and coordinate suits (excluding ski suits): 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton Men's and boys ' under garments, including collars , shirt fronts and cuffs : B. Pyjamas C. Other 61.01-51 61.01-54 61.01-57 61.03-51,55,59 61.03-81,85,89 &gt; 143 000 pieces 50 tonnes 22 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19,21,23,25 , 28,32,34, 36, 38,39, 42,44, 45,46, 47 263 tonnes 23 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres 56.05-51,55,61 , 65,71,75,81 , 85,91,95,99 153 tonnes 24 60.04 Under garments, knitted or crocheted, not elastic or rubberized : B. Other : IV. Other : b) Of synthetic textile fibres : 1 . Men's and boys ': bb) Pyjamas d) Of cotton : 1 . Men's and boys ': bb) Pyjamas 60.04-47 60.04-73 180 000 pieces 25 60.04 Under garments , knitted or crocheted , not elastic or rubberized : B. Other : 31 . 12 . 80 Official Journal of the European Communities No L 367/59 Category No CCT heading No Description NIMEXEcode( 1980 ) Level of ceiling 1 ( 2 3 4 5 25 (cont'd) 60.04 B. IV. Other : b ) Of synthetic textile fibres : 2 . Women's , girls ' and infants ': aa) Pyjamas bb) Nightdresses d) Of cotton : 2 . Women's , girls ' and infants ': aa) Pyjamas bb) Nightdresses 60.04-51 60.04-53 60.04-81 60.04-83 209 000 pieces 33 51.04 62.03 Woven fabrics of man-made fibres (continuous), in ­ cluding woven fabrics of monofil or strip of heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : III . Fabrics made from strip or the like of poly ­ ethylene or polypropylene, of a width of : a) Less than 3 m Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : b) - Of fabric of synthetic textile fibres : 1 . Made from polyethylene or polypropy ­ lene strip 51.04-06 ) 62.03-96 186 tonnes 37 56.07 Woven fabrics of man-made fibres (discontinuous or waste): B. Of regenerated textile fibres 56.07-50,51,55 , 56 , 59, 60,61 , 65 , 67 , 68 , 69 , 70,71,72,73 , 74,77,78 , 82 , 83,84, 87 599 tonnes 48 53.07 Yarn of combed sheep's or lambs ' wool (worsted yarn), not put up for retail sale 53.07 all Nos 53.08 Yarn of fine animal hair (carded or combed), not put up for retail sale : B. Combed 53.08-21,25 \ 209tonnes 52 55.06 Cotton yarn , put up for retail sale 55.06 all Nos 66 tonnes 56 56.06 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : A. Of synthetic textile fibres 56.06-11 , 15 25 tonnes No L 367/60 Official Journal of the European Communities 31 . 12 . 80 Category No CCT heading No Description NIMEXEcode( 1980 ) Level of ceiling I 2 3 4 5 57 56.06 Yarn of man-made fibres (diesontinuous or waste), put up for retail sale : B. Of regenerated textile fibres 56.06-20 1 tonne 67 60.05 60.06 Outer garments and other articles , knitted or cro ­ cheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 5 . Clothing accessories B. Other Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings): B. Other : II . Stockings III . Other 60.05-93,94,95 60.05-96,97,98 , 99 60.06-92 60.06-96, 98 i 159tonnes 73 60.05 Outer garments and other articles, knitted or cro ­ cheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : , 3 . Track suits 60.05-16, 17 , 19 I 238 000 pieces 59.04 Twine, cordage, ropes and cables, plaited or not 59.04 all Nos 1750 tonnes 31 . 12 . 80 Official Journal of the European Communities No L 367/ 61 ANNEX III Category No CCT heading No Description NIMEXEcode( 1980 ) Level of ceiling 1 2 3 4 5 27.10 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing not less than 70 % by weight of petroleum oils or of oils obtained from bitu - - minous minerals , these oils being the basic consti ­ tuents of the preparations : A. Light oils : III . For other purposes B. Medium oils : III . For other purposes C. Heavy oils : I. Gas oils : c) For other purposes II . Fuel oils : c) For other purposes III . Lubricating oils ; other oils : c) To be mixed in accordance with the terms of Additional Note 7 to this Chapter (a) d ) For other purposes 27.10-15 , 17,21 , 25,29 27.10-34,38 , 39 27.10-59 27.10-69 27.10-75 27.10-79 HI YU I &lt; 27.1 1 27.12 27.13 Petroleum gases and other gaseous hydrocarbons : A. Propane of a purity not less than 99 % : I. For use as a power or heating fuel B. Other : I. Commercial propane and commercial bu ­ tane : c) For other purposes Petroleum jelly : A. Crude : III . For other purposes B. Other Paraffin wax , micro-crystalline wax , slack wax , ozo ­ kerite , lignite wax, peat wax and other mineral waxes , whether or not coloured : B. Other : I. Crude : c) For other purposes II . Other 27.11-03 27.11-19 27.12-19 27.12-90 27.13-89 27.13-90 . 425 000 tonnes No L 367/62 Official Journal of the European Communities 31 . 12 . 80 Category No CCT heading No Description NIMEXEcode( 1980) Level of ceiling 1 2 3 4 5 27.14 Petroleum bitumen , petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : C. Other : 11 . Other 27.14-99 (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12 . 80 Official Journal of the European Communities No L 367/63 ANNEX IV Order No CCT heading No Description NIMEXE code( 1980) Level of ceiling (tonnes) 1 2 3 4 5 28.05 Alkali and alkaline-earth metals ; rare earth metals , yttrium and scandium and intermixtures or interalloys thereof ; mercury : D. Mercury : IV YU 1 73.02 I. In flasks of a net capacity of 34.5 kg (standard weight ), of a fob value, per flask , not exceed ­ ing 224 EUA Ferro-alloys : A. Ferro-manganese : 28.05-71 17 IV YU 2I II . Other 73.02-19 60 IV YU 3I C. Ferro-silicon 73.02-30 4 000 IV YU 4 D. Ferro-silico-manganese E. Ferro-chromium and ferro-silico-chromium : 73.02-40 600 IV YU 5I I. Ferro-chromium 73.02-51 1 000 IV YU 6 76.01  Of which ferro-chromium containing by weight not more than 0 10% of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro ­ chromium) Unwrought aluminium ; aluminium waste and scrap : ex 73.02-51 500 IV YU 7 78.01 A. Unwrought Unwrought lead ( including argentiferous lead); lead waste and scrap : A. Unwrought : 76.01-11 , 15 1 750 IV YU 8 79.01 II . Other Unwrought zinc ; zinc waste and scrap-: 78.01-12 , 13 , 15 , 19 650 IV YU 9I A. Unwrought 79.01-11 , 15 550 No L 367/64 31 . 12 . 80Official Journal of the European Communities ANNEX V CCT heading No Description 28.40 Phosphites, hypophosphites and phosphates : B. Phosphates ( including polyphosphates): II . Other 44.15 Plywood, blockboard , laminboard, battenboard and similar laminated wood products ( including veneered panels and sheets); inlaid wood and wood mar ­ quetry 44.17 ' Improved ' wood , in sheets , blocks or the like 44.18 Reconstituted wood, being wood shavings, wood chips, sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances , in sheets, blocks or the like 44.23 Builders ' carpentry and joinery (including prefabricated and sectional build ­ ings and assembled parquet flooring panels) 70.12 Glass inners for vacuum flasks or for other vacuum vessels 70.13 Glassware (other than articles falling in heading No 70.19) of a kind common ­ ly used for table, kitchen , toilet or office purposes , for indoor decoration , or for similar uses 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines ( lock-stitch only), with heads of a weight not exceed ­ ing 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : b ) Other 85.01 Electrical goods of the following descriptions : generators, motors, converters ( rotary or static), transformers, rectifiers and rectifying apparatus, inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters C. Parts 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( in ­ cluding receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus 85.19 Electrical apparatus for making and breaking electrical circuits , for the protec ­ tion of electrical circuits , or for making connections to or in electrical circuits ( for example, switches , relays , fuses, lightning arresters , surge suppressors, plugs, lampholders and junction boxes); resistors , fixed or variable ( including potentiometers), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards) and control panels : 31 . 12 . 80 Official Journal of the European Communities No L 367/65 CCT heading No Description 85.19 (cont'd) A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits B. Resistors, fixed or variable ( including potentiometers), other than heating resistors 85.21 Thermionic, cold cathode and photo-cathode valves and tubes (including va ­ pour or gas filled valves and tubes , cathode-ray tubes, television camera tubes and mercury are rectifying valves and tubes); photocells ; mounted piezo-elec ­ tric crystals ; diodes, transistors and similar semi-conductor devices ; light emit ­ ting diodes ; electronic microcircuits 85.25 Insulators of any material